Citation Nr: 0515767	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for service connected psychiatric disability prior to 
March 29, 1994.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.

The appellant appealed to the Court.  In October 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
March 2001 Board decision and remanded the case to the Board 
for proceedings consistent with the Joint Motion for Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.  In June 2002, the 
Board remanded the case for issuance of a statement of the 
case (SOC) addressing the veteran's contentions.  In October 
2002, the RO issued the SOC.  

In a January 2003 decision, the Board again denied the 
veteran's claim for an earlier effective date.  The appellant 
appealed the Board's decision.  In December 2003, the Court 
issued an Order which vacated the January 2003 Board decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

In June 2004, the Board remanded the case for issuance of a 
VCAA letter.  Subsequently, a December 2004 rating action 
continued the prior denials, and the case has now been 
returned to the Board for readjudication.


FINDINGS OF FACT

1.  A February 1995 rating action awarded a total schedular 
rating for schizophrenia, effective March 29, 1994.  That 
determination was not appealed within one year of the 
veteran's notification of that decision.

2.  The veteran's claim for an earlier effective date for the 
total schedular rating was received in June 1999.


CONCLUSION OF LAW

An effective date prior to March 29, 1994 for a 100 percent 
disability evaluation for service-connected psychiatric 
disability is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in June 2004, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for entitlement to an earlier 
effective date, but that he must provide enough information 
so that VA could request any relevant records.  The appellant 
was advised of the evidence received and was requested to 
provide authorization for the release of any private medical 
records.  The appellant was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2000 statement of the case (SOC) and the VCAA 
letter notified the appellant of the relevant laws and 
regulations pertinent to his claim, and essentially advised 
him of the evidence necessary to substantiate his claim.  The 
VCAA letter and the December 2004 supplemental statement of 
the case (SSOC) notified the appellant of his and VA's 
respective obligations to obtain different types of evidence.  
They also advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
the actions.  The appellant in a written statement dated in 
December 2004 informed VA that that he had no additional 
evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to an effective date 
prior to March 29, 1994, for the award of a 100 percent 
schedular evaluation for his service-connected psychiatric 
disability.  That benefit was denied by a rating decision 
dated in September 1999, and the veteran submitted a notice 
of disagreement that same month.  

The veteran's representative, in additional arguments 
submitted to the Board in May 2002 and November 2002, has 
contended that a proper notice of disagreement to the 
original grant of service connection in December 1983 was 
filed in February 1984, and that, since no SOC was issued, 
the claim for an increased evaluation has been open since 
that time.  Alternatively, the representative argues a 
statement received in October 1984 from the veteran could 
also be considered a notice of disagreement, or that the 
claim for increase filed in July 1993 should represent the 
date of claim for the purposes of assigning an effective 
date, since the veteran's statement received in April 1994 
could be construed as a notice of disagreement with the 
denial of the July 1993 claim rather than as a claim for 
increase.

The Board notes that the Federal Circuit upheld 38 C.F.R. 
§ 20.201 (2004), the VA regulation that defines what 
constitutes a proper notice of disagreement.  See Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A similar 
regulation was in place at the time the veteran's February 
1984 written statement was received.  See 38 C.F.R. § 19.118 
(1983).  Both regulations require that a notice of 
disagreement express disagreement with a determination by the 
RO and a desire to contest the result.

Reviewing the February 1984, October 1984, and April 1994 
statements from the veteran, the Board concludes that those 
documents do not express disagreement with a prior 
determination, thus none of them constitutes a notice of 
disagreement under the above cited regulations.  
Specifically, the February 1984 statement reads:

I wish to file for an increase in my 
service connected disability.  I was 
hospitalized on 1/19/84 for this condition 
and am still hospitalized at the VAMC 
Murfreesboro, TN.

This statement clearly states that the veteran believed his 
disability had increased, and cites the January 1984 
hospitalization as evidence for this.  There is no indication 
of disagreement with the December 1983 rating decision, which 
obviously predated the hospitalization cited by the veteran.  
Thus, there is no basis for a determination that the February 
1984 statement was a notice of disagreement.

Similarly, the "October 1984" statement cited by the 
representative, which was actually received by VA in 
September 1984, reads:

I want to file a claim for SCIR for my 
nerves.  I am a patient in VAMC 
Murfreesboro TN.  I want the DAV to 
represent me.

Again, this statement reflects a desire for a higher rating, 
intimating that his disability had worsened based on his 
present hospitalization.  This is a present claim for an 
increased evaluation.  There is no indication of disagreement 
with the April 1984 rating decision, either explicit or 
implicit, in the veteran's language.  Thus, there is no basis 
for a determination that the statement received in September 
1984 was a notice of disagreement.

Finally, the April 1994 statement of the veteran reads:

I would like to be considered for an 
increase in my service-connected 
disabilities.  Medical evidence may be 
obtained at the VA hospital Murfreesboro 
TN.  

As before, this statement merely expresses a desire to have 
his disability evaluation reviewed based on current medical 
evidence.  This is a claim for increase.  There is no 
indication of disagreement with the September 1993 rating 
decision, either explicit or implicit, in the veteran's 
language.  Thus, there is no basis for a determination that 
the statement received in April 1994 was a notice of 
disagreement.  Moreover, none of the statements discussed 
cited to the earlier rating actions or indicated a desire to 
appeal or otherwise contest the results.  

The record shows that the veteran was notified in January 
1984 of a December 1983 rating action which granted service 
connection for psychiatric disability (which remains his only 
service- connected disorder) and assigned a 30 percent 
disability evaluation, effective September 17, 1982, the day 
after discharge from active service.  No appeal was taken as 
to either the disability rating assigned or the effective 
date.

Thereafter, various rating actions granted temporary total 
disability ratings under 38 C.F.R. § 4.29 based on periods of 
VA hospitalizations and/or sustained the 30 percent schedular 
rating.  The veteran was notified of the last such rating 
action in September 1993 and no appeal was taken.

After receipt on April 28, 1994 of a claim for increase and 
receipt of records of VA hospitalization commencing on March 
29th, with discharge in April 1994, the veteran was notified 
in September 1994 of an August 1994 rating action which 
granted a 70 percent disability evaluation effective May 1, 
1994 (the first day of the month following VA hospital 
discharge).  No appeal was taken from that rating action.

After receipt later in 1994 of a claim for increase, and 
receipt of the discharge summary of VA hospitalization of 
September to November 1994, a February 1995 rating action 
granted a 100 percent schedular rating effective March 29, 
1994 (date of VA hospital admission).  Although notified of 
that decision by RO letter of February 1995, no appeal was 
taken as to the effective date assigned.

In June 1999 the veteran filed a claim for an earlier 
effective date for his 100 percent schedular rating for his 
service-connected psychiatric disorder, stating that he 
wanted the 100 percent rating made retroactive to the day 
after discharge from active service.  

In VA Form 9, Appeal to the Board, the veteran claimed that 
the effective date for his 100 percent schedular rating 
should be the date he was awarded Social Security disability 
benefits or the date of Dr. G.'s July 26, 1985 letter stating 
that he believed that the veteran could not "sustain an eight 
hour work day on a regular basis or produce quantity on a 
job."  That letter and additional private clinical records 
had been associated with a claim for Social Security 
disability benefits and these were received by VA in November 
1999, together with information indicating that the veteran 
was awarded such benefits in 1985.

It is contended that the veteran's 100 percent schedular 
rating should be made effective the day after service 
discharge, i.e., September 17, 1982, or, alternatively, it 
should be made effective in 1985 when he was awarded Social 
Security disability benefits based on psychiatric disability.

As noted above, no appeal was ever initiated from any prior 
rating actions, including the initial grant of service 
connection and assignment of the initial rating.  Thus, those 
rating actions are final in the absence of clear and 
unmistakable error (CUE) under 38 C.F.R. § 3.105(a) (2004).  
See also 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a) (2004).  There is no allegation that any 
of the prior rating actions contained CUE and, accordingly, 
they are final and are a bar to an earlier effective date.

The current effective date of March 29, 1994 actually 
predates the increased rating claim received on April 28, 
1994.  There is no earlier formal claim or correspondence or 
document which could be construed as a claim which was not 
acted upon by the RO.  See 38 C.F.R. §§ 3.157 (2004)

38 U.S.C.A. § 5110(b)(2) (West 2002) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  The enabling regulation, 38 C.F.R. 
§ 3.400(o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

In essence, the effective date of an increased rating is the 
date of ascertainable increase or date of receipt of claim, 
which ever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper, 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization).

The veteran's service-connected psychosis was evaluated under 
Diagnostic Code (DC) 9203 for paranoid schizophrenia.  Under 
that DC the initial 30 percent rating assigned encompassed 
definite impairment of social and industrial inadaptability; 
50 percent encompassed considerable impairment of social and 
industrial inadaptability; 70 percent encompassed those 
criteria for a 100 percent evaluation but with lesser 
symptomatology such as to produce severe impairment of social 
and industrial inadaptability.  For a 100 percent evaluation 
there had to be active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  See 38 
C.F.R. § 4.132, DC 9203 (1993).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

In this case, an effective date for a rating greater than 30 
percent for the veteran's service-connected psychiatric 
disorder may not be assigned effective the day after service 
discharge because the multiple prior unappealed, and thus 
final, ratings denying an increased rating are a bar to the 
assignment of a prior rating.

As to the veteran's receipt of Social Security disability 
benefits and the July 1985 letter of a private physician 
which had been submitted in conjunction with the claim for 
Social Security benefits, none of those records was on file 
prior to November 1999.

Similarly, there was no evidence dated in the year prior to 
March 1994 of active psychotic manifestations sufficient to 
produce more than definite or moderately large social and 
industrial inadaptability.  The veteran did not file a timely 
appeal of the February 1995 rating action that assigned the 
effective date for the total schedular rating and that rating 
action is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1994).  Accordingly, an effective date 
prior to March 29, 1994 for a 100 percent schedular rating 
for the veteran's service-connected psychiatric disorder is 
not warranted.

Hence, as there is no evidence to show that the appellant 
expressed an intent on a formal or informal basis to file a 
claim for an increased rating for his psychiatric disability 
earlier than March 29, 1994, there is no legal basis to 
assign an effective date for an award greater than 30 percent 
earlier than the date of claim, March 29, 1994.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by 
the applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.


ORDER

An effective date for a 100 percent schedular rating for 
service-connected psychiatric disability prior to March 29, 
1994 is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


